Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 1 of 9




   EXHIBIT 2
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 2 of 9
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 3 of 9
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 4 of 9
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 5 of 9
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 6 of 9
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 7 of 9
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 8 of 9
Case 1:20-cv-00911 Document 1-2 Filed 04/02/20 USDC Colorado Page 9 of 9
